1
2
3
4
5
6
7
8                     UNITED STATES DISTRICT COURT
9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                             EASTERN DIVISION
11                                             Case No.: 5:18-cv-01653-JGB-KK
     DIONKA BANKS, individually and
12   on behalf of all other similarly situated Class and Collective Action
     individuals,
13
                  Plaintiff,                   Assigned for All Purposes to:
14                                             Hon. Jesus G. Bernal
           v.
15                                             FINAL APPROVAL ORDER AND
                                               JUDGMENT
16
     KAISER FOUNDATION HEALTH Hearing: September 9, 2019
17   PLAN, INC., a California corporation, Time:      9:00 a.m.
                                           Dept.:     Courtroom 1, 3470 Twelfth
18                                                    Street, Riverside, CA
              Defendant,                   Original Complaint: August 8, 2018
19
                                           CHANGES HAVE BEEN MADE TO THIS
20                                         DOCUMENT

21
22
23
24
25
26
27
28

     ORDER GRANTING FINAL APPROVAL OF CLASS/COLLECTIVE ACTION SETTLEMENT
1
                                              ORDER
2
           The Court has reviewed and considered the motion for final approval of the
3
     Stipulation of Settlement (“Settlement”) submitted by Plaintiff Dionka Banks
4
     (“Plaintiff”), on behalf of herself and similarly situated employees of Defendant
5
     Kaiser Foundation Health Plan, Inc. (“Defendant”) (together, the “Parties”). The
6
     Court preliminarily approved the Parties’ Settlement and their proposed resolution of
7
     Plaintiff’s class, collective and representative claims on behalf of the Class Members.
8
           In accordance with the order granting preliminary approval, and in compliance
9
     with due process, the Settlement Administrator sent the Class Notice to each of the
10
     Class Members by first-class mail. The Class Notice informed the Class Members of
11
     the terms of the Settlement, the right to participate in the Settlement, the right to object
12
     to the Settlement, the right to request exclusion and pursue their own remedies, and
13
     the right to appear in person or by counsel at the final approval hearing regarding final
14
     approval of the Settlement.
15
            The motion for final approval seeks final approval of the Settlement and entry
16
     of judgment that will bind each Class Member, and will operate as a full release and
17
     discharge of the Released Claims (as defined in the Settlement).
18
           Having received and considered Plaintiff’s motion for preliminary approval of
19
     the Settlement, Plaintiffs’ motion for final approval of the Settlement, that there were
20
     zero objections to the Settlement, that only 6 out of 1,193 Class Members opted out
21
     of the Settlement, Plaintiff’s motion for attorneys’ fees, litigation/settlement
22
     administration expenses, and Class Representative Service Award, the file in this
23
     case, and the evidence and argument received by the Court before entering the
24
     Preliminary Approval Order and before and at the final approval hearing, THE
25
     COURT HEREBY ORDERS, ADJUDGES AND DECREES THAT:
26
           1.     Initial-capitalized terms in this order shall have the same meaning as
27
     assigned to them in the Settlement.
28

                                      -2-
      ORDER GRANTING FINAL APPROVAL OF CLASS/COLLECTIVE ACTION SETTLEMENT
1          2.     The Settlement Administrator has fulfilled its initial notice and reporting
2    duties under the Settlement.
3          3.     The Class Notice: (i) was the best practicable notice under the facts and
4    circumstances of this case; (ii) was reasonably calculated to apprise the Class
5    Members of the pendency of the Action, their right to participate in the Settlement,
6    their right to exclude themselves from the Settlement, and their right to object to,
7    and/or appear at the Final Approval Hearing for, the Settlement; and (iii) constituted
8    due, adequate, and sufficient notice of a class/collective settlement under Federal Rule
9    of Civil Procedure 23, 29 U.S.C. section 201, et seq., due process, and any other
10   applicable rules or law. Only 6 individuals asked to exclude themselves from the
11   Settlement, and zero individuals objected to the Settlement.
12         4.     The notice of settlement served by Plaintiff on the California Labor and
13   Workforce Development Agency (“LWDA”) satisfied the requirements of PAGA.
14   The LWDA has expressed no objection to the Settlement.
15         5.     The notice of settlement served by Defendant on the U.S. and applicable
16   state attorneys general satisfies the requirements of the Class Action Fairness Act.
17   The Attorneys General have expressed no objections to the Settlement.
18         6.     The terms of the Settlement are fair, reasonable and adequate, and the
19   standards and applicable requirements for final approval of this class and collective
20   action settlement are satisfied, including the provisions of Rule 23 of the Federal
21   Rules of Civil Procedure and the provisions of 29 U.S.C. section 201, et seq.
22         7.     The Settlement has been reached as a result of intensive, serious, and
23   non-collusive, arms-length negotiations and was achieved with the aid of an
24   experienced mediator. The Settlement was entered into in good faith as to each Class
25   Member.
26         8.     Class Counsel are experienced class action litigators and have expressed
27   the view that the Settlement is fair, reasonable and adequate.
28

                                      -3-
      ORDER GRANTING FINAL APPROVAL OF CLASS/COLLECTIVE ACTION SETTLEMENT
1           9.     Taking into consideration: the nature of the Plaintiff’s claims; the nature
2    of Defendant’s defenses; the expense, complexity and likely duration of further
3    litigation; and the risk of attaining and maintaining class action status throughout the
4    litigation, the amounts paid under the Settlement are fair and reasonable. Moreover,
5    the allocation of settlement proceeds among the Class Members is fair, adequate and
6    reasonable. The fact that a settlement represents a compromise of the Parties’
7    respective positions rather than the result of a finding of liability at trial also supports
8    the Court’s decision granting final approval.
9           10.    The Court appoints Plaintiff as representatives of, and Class Counsel as
10   counsel for, the Class Members for the purpose of entering into and implementing the
11   Settlement.
12          11.    The Settlement Administrator is to execute the distribution of proceeds
13   pursuant to the terms of this Settlement.
14          12.    As of the Effective Date, the Plaintiff, the Class Members, and their
15   legally authorized representatives, heirs, estates, trustees, executors, administrators,
16   principals, beneficiaries, representatives, agents, assigns, and successors, and/or
17   anyone claiming through them or acting or purporting to act for them or on their
18   behalf, regardless of whether they have received actual notice of the proposed
19   Settlement, have conclusively compromised, settled, discharged, and provided: the
20   Complete and General Release (in the case of Plaintiff); the release of the Class
21   Members’ Released Claims, and release of FLSA claims (in the case of FLSA
22   Settlement Collective Members who cash their Individual Settlement Payments)
23   against Defendant and the Released Parties, and are bound by the provisions of the
24   Settlement Agreement.
25          13.    Payment to the California Labor and Workforce Development Agency
26   of $33,750.00 as its share of the settlement of claims arising under the California
27   Private Attorneys General Act in this case is fair, reasonable and adequate. Payment
28   of that amount shall be paid from the Total Settlement Amount in accordance with

                                      -4-
      ORDER GRANTING FINAL APPROVAL OF CLASS/COLLECTIVE ACTION SETTLEMENT
1    the Settlement Agreement, and there shall be no further recourse for the civil penalties
2    released under the terms of the Settlement.
3          14.     Notwithstanding the submission of a timely request for exclusion, the
4    Class Members are still bound by the settlement and release of the PAGA Claims or
5    remedies under this judgment pursuant to Arias v. Superior Court, 46 Cal. 4th 969
6    (2009), as requests for exclusion do not apply to the PAGA Claims. The State of
7    California’s claims for civil penalties pursuant to PAGA are also extinguished.
8          15.     The fees, expenses, and any other costs of Simpluris, Inc. in
9    administering the Settlement, in the amount of $18,300.00, are fair and reasonable.
10   Payment of that amount shall be paid out of the Gross Settlement Amount in
11   accordance with the Settlement, which shall fully, finally and completely compensate
12   Simpluris, Inc., for all fees, expenses and any other costs in administering the
13   Settlement.
14         16.     Based upon application by Class Counsel and Plaintiff, the Court
15   approves the payment of Class Representative Service Award in the amount of
16   $5,000.00 to Named Plaintiff Dionka Banks (in addition to any recovery she may
17   receive as a Class Member under the Settlement) in recognition of her efforts and the
18   risks she undertook in prosecuting this Action.
19         17.     Based upon application by Class Counsel, the Court approves the
20   payment of attorneys’ fees to Class Counsel in the amount of 25% of the Gross
21   Settlement Amount, i.e. $412,500.00, and litigation costs to Class Counsel in an
22   amount not to exceed $33,500.00, to be paid in the manner set forth in the Settlement.
23   No other attorneys or law firms shall be entitled to any award of attorneys’ fees or
24   costs from Defendant in any way connected with this Action.
25         18.     The Settlement and this Final Approval Order and Judgment shall have
26   res judicata and preclusive effect in all pending and future lawsuits or other
27   proceedings that encompass any of Plaintiff’s claims, and the Class Members’ Class
28   Members’ Released Claims, whether those lawsuits or proceedings are maintained by

                                      -5-
      ORDER GRANTING FINAL APPROVAL OF CLASS/COLLECTIVE ACTION SETTLEMENT
1    or on behalf of Plaintiff or the Class Members. The Settlement and this Final Approval
2    Order and Judgment shall be binding on Plaintiff, the Class Members, their heirs,
3    estates, trustees, executors, administrators, principals, beneficiaries, representatives,
4    agents, assigns, and successors, and/or anyone claiming through them or acting or
5    purporting to act for them or on their behalf.
6          19.    Plaintiff and the Class Members are permanently barred from filing,
7    commencing, prosecuting, intervening in, or participating (as class members or
8    otherwise) in any other lawsuit or administrative, regulatory, arbitration, or other
9    proceeding in any jurisdiction based on the claims released in the Settlement
10   Agreement.
11         20.    The Settlement provided for herein, and any proceedings undertaken
12   pursuant thereto, may not be offered, received, or construed as evidence of: a
13   presumption, concession, or an admission by any Party of liability or non-liability;
14   the certifiability or non-certifiability the class and collective claims resolved by the
15   Settlement; the manageability or non-manageability of the PAGA representative
16   claims resolved by the Settlement; provided, however, that reference may be made to
17   this Settlement in such proceedings as may be necessary to effectuate the provisions
18   of this Settlement.
19         21.    This Final Approval Order and Judgment of dismissal shall be entered
20   forthwith, dismissing this Action with prejudice.
21         22.    Without affecting the finality of the Final Approval Order and Judgment,
22   the Court retains continuing jurisdiction over Plaintiff, Defendant, and the Class
23   Members as to all matters concerning the administration, consummation, and
24   enforcement of this Settlement.
25         23.    After settlement administration and distribution of funds have been
26   completed, the parties shall file a report with this Court certifying compliance with
27   the terms of the Settlement and this Order and Judgment.
28

                                      -6-
      ORDER GRANTING FINAL APPROVAL OF CLASS/COLLECTIVE ACTION SETTLEMENT
                  1         24.    If this Order is reversed on appeal or the Settlement is terminated or is
                  2   not consummated for any reason, the foregoing certification of claims, appointment
                  3   of class representatives and appointment of class counsel shall be void and of no
                  4   further effect, and the parties shall be returned to the status each occupied before entry
                  5   of this Order without prejudice to any legal argument that any of the parties might
                  6   have asserted but for the Settlement.
                  7
                  8
                  9         IT IS SO ORDERED.
                10
                11    Dated: September 10, 2019               ________________________________
                                                              HON. JESUS G. BERNAL
                12
                                                              United States District Judge
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
1152890/41633348v.1



                                                       -7-
                       ORDER GRANTING FINAL APPROVAL OF CLASS/COLLECTIVE ACTION SETTLEMENT
